Title: Continental Congress. Report on the Admission of Kentucky into the Union, [2 June 1788]
From: Continental Congress
To: 


[New York, June 2, 1788]
The Committee report
That in their opinion it is expedient that the district of Kentucky be erected into an independent state and therefore submit the following resolution [a member from each state]
That the address and resolutions from the district of Kentucke with the acts of the Legislature of Virginia therein specified be referred to a Committee of  to prepare and report a proper act for acceding to the independence of the said district of Kentucke and for receiving the same into the Union as a member thereof: in a mode conformable to the articles of Confederation.
